     Case 1:07-cr-00248-GHW Document 200 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                       DOCUMENT
                                                    ELECTRONICALLY FILED
---------------------------------------x            DOC #:
                                       :            DATE FILED: 12/4/2020
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                    ORDER
                                       :
                                       :
 MIGUEL GUERRERO                       :              1:07-cr-00248-GHW-1
                                       :
                                       :                   Docket #
---------------------------------------x




     Gregory H. Woods        , DISTRICT JUDGE:
     Judge's Name


The C.J.A. attorney assigned to receive cases on this day,

    Samidh Guha                    is hereby ordered to assume

representation of the defendant in the above captioned

matter, NUNC-PRO-TUNC                     .
This appointment is for the purpose of representing the defendant in
connection with a potential compassionate release motion.
The Clerk of Court is directed to mail a copy of this order to Mr.
Guerrero.
                            SO ORDERED.



Dated: December 4, 2020

                                    UNITED STATES DISTRICT JUDGE
